DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection is being withdrawn in view of the amendment.
Applicant's arguments filed 7-20-2021 have been fully considered but they are not persuasive.
As to the argument, “Velev does not disclose or teach that the handover required message includes the PDU session ID of the activated PDU session. Velev's paragraph 86 discloses that a source AMF may send a relocation request message and the message may include source AMF UE MM context (allowed NSSAI, PDU session IDs, SMF IDs, etc.)” because,. “Velev's relocation request message is not equivalent to Applicant's handover required message. Specifically, Velev's relocation request message and Applicant's handover required message differ with respect to a sender, a destination, and so on. Further, because Velev explicitly discloses a handover required message, Velev's relocation request message cannot be considered to be the same as Applicant's handover required message”; the examiner respectfully disagree with the conclusion that a mere change in name must result in a difference. Take for example par. 0058 of Velev in which gives an example that a “new AMF” and a “target AMF” mean the same thing. In addition, regarding that “handover required message differ with 
In view of the argument, “even assuming arguendo that Velev's relocation request message is equivalent to a handover required message, Velev merely discloses a message including PDU session IDs. Herein, there is no further descriptions about the PDU session IDs. Accordingly, one skilled in the art would understand that Velev's PDU session IDs are PDU session IDs of all PDU session of a UE, not just the PDU session ID of the activated PDU session”; the examiner’s position is that the claim language does not require “not just the PDU session ID of the activated PDU session”; thereby, applicant’s arguments are more detailed than the actual claimed language. Applicant’s own interpretation of PDU session IDs are PDU session IDs of all PDU session of a UE will read on activated PDU session.
In view of the argument, “Velev does not disclose or suggest transmitting, to the SMF associated for each PDU session indicated by the received PDU session ID, the SM message. Cited paragraph 93 of Velev merely discloses that the source AMF may determine the PDU sessions which should be implicitly released (e.g., released without N1 SM information signaling towards the UE) and the eighth communication may include a request and/or a response message exchange”; the examiner’s position is that associations, relations or any other abstract limitation will fail to differentiate from the 
The rest of the arguments they fall for the same reasons as shown above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claim 7 recite the limitation “transmitting, to a session management function (SMF) associated for each PDU session indicated by the received PDU session ID, a session management (SM) message”; it is unclear what the relation is between a session management (SM) message and the transmitting step. Did applicant meant: transmitting, to a session management function (SMF) associated for each PDU session indicated by the received PDU session ID, in a session management (SM) message? For examination 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velev 2020/0059989.

As to claim 1, Velev discloses a method for performed by a source Radio Access Network (RAN) [604] in a wireless communication system (see par. 0082), the method comprising: determining to initiate handover of a user equipment (UE) from the source RAN to a target RAN [606] (see par. 0084); transmitting , to an access and mobility management function (AMF) [608 or 610] [622 or 624], a handover required message 
As to claim 2, Velev discloses the method of claim 1, wherein all of PDU sessions handled by the source RAN correspond to the activated PDU session (see par. 0056, 0068).
As to claim 3, Velev discloses the method of claim 1, wherein the PDU session ID indicates that handover is requested for a PDU session corresponding to the PDU session ID by the source RAN (see par. 0068, 0086-0089).
As to claim 4, Velev discloses the method of claim 1, wherein the activated PDU session corresponds to a PDU session in which a data radio bearer between the RAN and the UE and NS interface tunnel between the RAN and a user plane function (UPF) are established (see par. 0089-0090).
As to claim 5, Velev discloses the method of claim 1, wherein the handover required message includes an identifier of the target RAN and a source to target transparent container including radio related information transparently transmitted from the source RAN to the target RAN through a core network (see par. 0079, 0085-0086, 0090-0095).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Velev 2020/0059989.


receiving, from a source radio access network (RAN), a handover required message for a handover of a user equipment (UE) from the source RAN to a target RAN, wherein the handover required message includes a protocol data unit (PDU) session identifier (ID) of an activated PDU session [622, 624] (see par. 0075, 0086, 0090); 
transmitting and receiving, to/from a session management function (SMF) associated for each PDU session indicated by the received PDU session ID [630 or 638], a session management (SM) message.  (see par. 0089, 0093); 
transmitting, to the target RAN, a handover request message (see par. 0085-0086);
receiving, from the target RAN, a handover request acknowledge message; 
transmitting, to the source RAN, a handover command message [636 or 640] (see par. 0092-0094); and 
performing a handover execution process (see par. 0095), wherein the handover is a handover in a case that there is no Xn interface between the source RAN and the target RAN (see par. 0084). Velev does not explicitly recite a response message for the SM message. However, message 630 goes and return from a session management function as seen in fi. 6. Therefore, it would have been obvious to one of the ordinary skills in art before the effective filing date of the present invention that message 630 is 
As to claim 8, Velev discloses the method of claim 7, wherein the AMF stores an association between the PDU session ID and an SMF ID (see par. 0064, 0086).
As to claim 9, Velev discloses the method of claim 7, further comprising receiving UPF address for N3 interface path configuration between the RAN and a user plane
function (UPF) and Quality of Service (QoS) information of the PDU session from the
SMF in which the SM message is forwarded (see par. 0089-0090, 0092-0093).
As to claim 10, Velev discloses the method of claim 9, further comprising transmitting the Handover Required message to the target RAN, wherein the Handover
Required message includes a list of the PDU session in which handover is accepted and QoS rule information of a PDU session belonged to the list of the PDU session (see
par. 0086).
As to claim 13, Velev discloses the method of claim 7, wherein the AMF is a network entity providing a mobility management function of the UE except a session management function of the UE, and wherein the session management function of the
UE is provided by the SMF (see par. 0002, 0056).
	As to claim 14, Velev discloses the method of claim 7, wherein the handover required message includes an identifier of the target RAN and a source to target transparent container including information transparently transmitted from the source RAN to the target RAN through a core network (see par. 0086).

Allowable Subject Matter
Claims 11-12 and 15 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject
matter: the closest prior art Velev discloses receiving a message in response to the
Handover Required message from the target RAN, but it is not a Handover Request
Acknowledge message and does not include all the details of the message, the next 
prior art would be 3GPP TR 23.799 V14.0.0 (2016-12) which disclose in Figure
6.18.2.1.2.3-1, step 6, a Handover Request Acknowledge message; however, the
combination still fails to disclose including a Source to Target Transparent Container
including radio related information transparently transmitted from the target RAN to the source RAN through a core network and accepted PDU session information having
accepted QoS rule. Therefore, the combination of the limitations have not been found
nor have been fairly suggested in the prior art search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571)272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647